                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT
                                   9                                   NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11       DANIEL CALEB RISCH,                              Case No. 21-02289 EJD (PR)
                                  12                         Petitioner,                    ORDER OF DISMISSAL
Northern District of California
 United States District Court




                                  13                v.

                                  14       STATE OF CALIFORNIA,
                                  15
                                                            Respondent.
                                  16

                                  17

                                  18            On March 31, 2021, Petitioner, a California inmate proceeding pro se, filed a
                                  19   petition for a writ of habeas corpus under 28 U.S.C. § 2241.1 Dkt No. 1. On the same
                                  20   date, the Clerk sent a notice to Petitioner that he needed to either pay the filing fee or file a
                                  21   complete application for leave to proceed in forma pauperis (“IFP”) within twenty-eight
                                  22   days from the date of the notice to avoid dismissal. Dkt. No. 2.
                                  23            On April 15, 2021, the mail sent to Petitioner was returned to the Court as
                                  24   undeliverable because Petitioner was “No Longer In Custody – N.I.C.” Dkt No. 4.
                                  25   On May 26, 2021, additional mail sent to the Petitioner was returned to the Court as
                                  26
                                  27   1
                                           Petitioner’s case was reassigned to this Court on May 5, 2021. Dkt. No. 6.
                                       Order of Dismissal
                                  28   P:\PRO-SE\EJD\HC.21\02289.Risch_dismissal.LR3.docx
                                   1   undeliverable because Petitioner was “N.I.C.” Dkt. No 7.2 To date, Petitioner has not
                                   2   provided the Court with a new address and has had no further communication with the
                                   3   Court.
                                   4            Pursuant to Northern District Local Rule 3-11, a party proceeding pro se must
                                   5   promptly file a notice of change of address while an action is pending. See L.R. 3-11(a).
                                   6   The Court may, without prejudice, dismiss a complaint when: (1) mail directed to the pro
                                   7   se party by the Court has been returned to the Court as not deliverable, and (2) the Court
                                   8   fails to receive within sixty days of this return a written communication from the pro se
                                   9   party indicating a current address. See L.R. 3-11(b).
                                  10            More than sixty days have passed since the first mail addressed to Petitioner was
                                  11   returned as undeliverable. The Court has not received a notice from Petitioner regarding a
                                  12   new address. Accordingly, the instant civil rights action is subject to dismissal pursuant to
Northern District of California
 United States District Court




                                  13   Rule 3-11 of the Northern District Local Rules.
                                  14            Furthermore, Petitioner has also failed to pay the filing fee. See supra at 1.
                                  15   Accordingly, the case may also be dismissed for failure to pay the filing fee in the time
                                  16   provided.
                                  17            Based on the foregoing this action is DISMISSED without prejudice.
                                  18            The Clerk shall terminate any pending motions.
                                  19            IT IS SO ORDERED.
                                  20           6/30/2021
                                       Dated: _____________________                             ________________________
                                                                                                EDWARD J. DAVILA
                                  21
                                                                                                United States District Judge
                                  22

                                  23

                                  24

                                  25
                                  26   2
                                        On May 5, 2021, a copy of the Order Reassigning the Case was sent to the Petitioner. Dkt. No.
                                       6.
                                  27   Order of Dismissal
                                       P:\PRO-SE\EJD\HC.21\02289.Risch_dismissal.LR3.docx
                                  28                                                        2
